Hill, C. J.
(After stating the foregoing facts.)
In construing statutes the usual rule is to give to words their ordinary signification, except where they have a technical meaning by reason of their relation to a particular trade or subject-matter, when they should be given the signification attached to them by experts. Civil Code (1910), § 4, par. 1. The word “hunt” is defined in the Standard Dictionary as “to pursue as game, for the purpose of killing or catching;” and, as thus defined, it may be that the mere casual shooting, or shooting at, game would not be included within the terms “to hunt ’game.” In construing the statute under consideration, as in the interpretation of all other statutes, the legislative intent should govern; and it was clearly intended by the legislature, by the act in question, to protect the game designated by the act, not only from destruction, but from all molestation that might prevent the propagation or increase of the game during the closed season. The hunting of such game during the closed season, without reference to the character of such hunting or the period of time in which it should be carried on, would be to contravene this manifest purpose of the legislature, and would therefore be a violation of the statute. To hold that shooting, or shooting at, game was not hunting game, within the purview of the statute, would open wide the door for easy evasion of the terms of the statute, and we prefer to give to the terms of the statute such construction as will not only uphold it, but will aid in the accomplishment of' its manifest purpose. We therefore conclude that the instructions of the learned trial judge were not erroneous. In our opinion he properly construed the specific terms “to shoot,” or “to shoot at,” as embraced within the general term “to hunt.”

Judgment affirmed.